Where three distinct persons having no privity of interest among them, except that each owned separately certain fishing boats which had been assessed for taxation by the town, filed an appeal to the Board of Tax Assessors of the Town of Thunderbolt, seeking to have the tax assessments reduced, and where said appeal was denied and the three parties joined in a petition for certiorari to the superior court, and the superior court dismissed the petition, and where the parties filed a single bill of exceptions to this court complaining of the order dismissing the petition, and where no order of consolidation was taken by the board or otherwise, this court, under the rule stated in Patterson v. Hendrix, 72 Ga. 204, has no jurisdiction; and on motion duly made the case must be dismissed. See also Pupke, Reid  Phelps v.  Meador, 72 Ga. 230 (1); Western Assurance Co. v. Way, 98 Ga. 746 (27 S.E. 167); *Page 394 Erwin v. Ennis, 104 Ga. 861 (31 S.E. 444); Hicks v.  Walker, 105 Ga. 480 (30 S.E. 383); Haralson County v.  Pittman, 105 Ga. 513 (31 S.E. 183); Wells v. Coker Banking Co., 113 Ga. 857 (39 S.E. 298); Purvis v.  Ferst's Sons  Co., 114 Ga. 689 (40 S.E. 723); Askew v.  Powell, 30 Ga. App. 244 (117 S.E. 769).
Writ of error dismissed. Sutton, C. J., and Felton, J.,concur.
                         DECIDED JULY 11, 1947.